Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office action is in response to amendments filed June 22, 2022, wherein claim 8 was amended and claims 1-7 were canceled.   Claims 8-13 are pending.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh (US 2004/0074343, hereinafter “Hsieh”), of record.

Regarding claim 8, Hsieh discloses a ratchet wrench (Fig 7, below, [0014-17]) with a pushrod 30, comprising: 
a base body 10, comprising: 
a driving portion (distal end portion 11) disposed at one end of the base body, and comprising a receiving space 12; 
a sliding path 13 disposed in the base body and communicated to the receiving space [0015]; and 
a positioning slot 14 (blind hole, not shown, [0015]) communicated to the sliding path; 
a ratchet 20 disposed in the receiving space, and comprising: 
a continuous tooth-shaped structure 21 disposed at an outer circumference of the ratchet; 
the pushrod disposed in the sliding path, and comprising: 
two tooth portions 31 [0017], wherein one of the two tooth portions is engaged to the continuous tooth-shaped structure [0016-17]; 
two pushrod ends disposed at an end of each of the two tooth portions, respectively (Figs 7-8, below); 
a positioning portion corresponded to the positioning slot, and comprising at least two positioning grooves (Figs 7-8, below, recesses in central portion of 31 define positioning portion); and 
a pushrod cross section (Fig 8’’, annotated below) comprising:
a first cross section being a rectangular shape (Fig 8”); and
a second cross section being an arc shape and connected to the first cross section (Fig 8”), wherein the pushrod cross section has a first horizontal length and a first vertical length, and the first horizontal length is greater than the first vertical length (horizontal and vertical directions as defined in Fig 8”), and  
14a positioning assembly 41, 42 disposed in the positioning slot, wherein the positioning assembly is elastically abutted against the positioning portion (Fig 7, [0017]), 
wherein the first horizontal length is a length from one side of the first cross section to another side of the first cross section, and the first vertical length is a length from one end of the first cross section to one end of the second cross section (Fig 8”).


    PNG
    media_image1.png
    643
    473
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    257
    291
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    332
    448
    media_image3.png
    Greyscale


Regarding claims 9-10, Hsieh discloses the limitations of claim 8, as described above, and further discloses: 
wherein the sliding path comprises a sliding path cross section (Fig 7), and the sliding path cross section has a second horizontal length and a second vertical length, and the second vertical length is greater than the second horizontal length (with horizontal and vertical directions defined as described in Fig 8”), and 
wherein the second cross section is a circular arc shape (Fig 8”).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh, as applied to claim 8, and further in view of Pfanstiehl (US 5,006,799), of record.

Regarding claims 11-12, Hsieh discloses the limitations of claim 8, as described above, and further discloses that the pushrod cross section further comprises a curve-shaped side edge having a second curve-shaped radius (defined by curved rear portion of second cross section, Fig 8”, above), but Hsieh does not explicitly disclose that the pushrod cross section further comprises two curve-shaped corners, each of the two curve-shaped corners having a first curve-shaped radius, the second curve-shaped radius being greater than each of the first curve-shaped radii.  
Pfanstiehl teaches the use of chamfers that provide the “advantage of eliminating the sharp edge which could easily chip or scratch the surface [of an adjacent substrate]” col 10, lines 12-19. Further, the use of chamfers is old and well-known in the art of manufacturing and machine design to “break” edges to reduce edge deformation, such as burrs and chipping. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hsieh by relieving the upper edges of the first cross section of the pushrod with a chamfer to minimize chances of chipping (resulting in compromised movement of the pushrod in the sliding path), as taught by Pfanstiehl, and as is known in the art to mitigate edge chipping and burrs. One of ordinary skill would understand such a chamfer on the upper edges of the first cross section would define either straight or curved-shaped corners, the curve-shaped corners defining radii that were less than the second curve shaped radius of the opposing second cross section, as described above.  

Regarding claim 13, Hsieh discloses the limitations of claim 8, as described above, and further discloses that the pushrod comprises two side surfaces (lateral surfaces, Fig 8) and each of the two pushrod ends comprises: a pushrod outer surface being an outer surface of each of the two pushrod ends (Fig 8); a tooth end surface connected to each of the two tooth portions (Fig 8); however, Hsieh does not explicitly disclose a curve-shaped extending portion curvedly extended from the tooth end surface to the side surfaces and the pushrod outer surface.  
Pfanstiehl teaches the use of chamfers that provide the “advantage of eliminating the sharp edge which could easily chip or scratch the surface [of an adjacent substrate]” col 10, lines 12-19. Further, the use of chamfers is old and well-known in the art of manufacturing and machine design to “break” edges to reduce edge deformation, such as burrs and chipping. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hsieh by relieving the upper edges of the lateral side surfaces and the of the outer surface to minimize chances of chipping, as taught by Pfanstiehl (resulting in compromised movement of the pushrod in the sliding path and possible harm to a user via the chipped edges), and as is known in the art to mitigate edge chipping and burrs. One of ordinary skill would understand such a chamfer on the upper edges, as described, would define either straight or curved-shaped edges, the curve-shaped edges defining the recited curved-shaped extending portion.     

Response to Arguments
Applicant's arguments filed June 22, 2022 have been fully considered but they are not persuasive.  Specifically, Examiner finds the first horizontal and vertical lengths meet the recited limitations of the claim, as described above. Applicant argues that the first vertical length of the instant invention extends from an outermost end of the first cross section to an outermost end of the second cross section (remarks, page 6), which has not been required by the claim.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN D KELLER/            Primary Examiner, Art Unit 3723